Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.  All claims ultimately depend from Claim 1.  The closest prior art is Lammerhold (U.S. 20160208080) which teaches polyether carbonate polyols which are functionalized with phosphorus compounds via the reaction with the OH of the polyethercarbonate polyols (OH functional compounds).  (Abstract)   The instant claims recite a process wherein such functionalization occurs via unsaturated bonds on the polyethercarbonate polyol.  As such, one of ordinary skill in the art could not modify Lammerhold to arrive at the claimed process without compromising the principle of Lammerhold.  Product made via the process are likewise free of the prior art as the reaction via an unsaturated bond would attached the phosphorus of the compound to a carbon atom on the polyol while Lammerhold’s reaction would still have an oxygen between the carbon atom of the polyol and the phosphorous.
Massonne (EP2395039 cited on IDS, CA2799344 cited as English equivalent) likewise teaches a similar functionalization of polyethercarbonates via condensation of phosphoric acid groups as Lammerhold and for the same reasons above cannot be reasonable modified to arrive at the claimed process and products without compromising the principle of Massonne.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Christopher M Rodd/Primary Examiner, Art Unit 1766